Title: From John Adams to Richard Rush, 26 August 1815
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy August 26 1815

I thank you for your favour of the 20th and the Extracts which are very consolatory. I have Sometimes thought that the People of the U.S. of both Parties were the worst Judges in the World, of themselves, their Resources, the Character of their own Nation and even of the Geography of their Country.
Mr Madisons Administration, must be recorded by Historians; not with Standing all the Errors, blunders, confusions Distractions, Disasters and Factions with which it has been tarnished: as the most glorious Period of the History of the United States. It has laid a foundation of Power and prosperity. It has Settled many Points and decided many questions. It has proved that a President can declare War, and can conclude Peace, without being hurled from his Chair. It has converted the Nation to a confidence in a Naval force, It has given the Nation a Confidence in their own Militia; it has proved that We can raise Taxes; it has proved that the Nation has Submitted, tho’ not that it will submit again to absurd Embargoes, Non importations and not Intercourses; it has proved that the Western and Southern States are as warlike as the Northern: and it has exalted the Reputation of this Nation in the Eyes of all Europe, by the only means with which it can be exalted or maintained, i.e. by Splendid Victories, by Sea and Land; it has proved that our Generals, Admirals and Ambassadors are equal to any in the World in Policy, and Superiour in Wisdom and Humanity.
Last night I received, from your Ambassador in London a few lines dated 19th of June, informing me that he had received his Sons, that they and he were already homesick. This is the only Line his Family has received from him here Since March 21. from Paris.
Laying together all Circumstances that I can recollect, I conclude that Mr Gallatin and Mr Clay are united with Mr Adams in a Commission to treat of Commerce: but I have not intimation of this from Washington or from Europe.
We have Letters from his Boys. one has been to the House of Lords and heard a Debate upon the Slave trade others have been to Sadlers Wells and Ashleys, and all are Studying Spanish and Italian. The oldest is 14 and the youngest 7 or 8.
The Ambassadors Letter is dated 14. June, the day of the decisive Battle of, Le belle Alliance! He Seemed to expect its decision. But he Says truly, though Napoleon perishes, “the cause of which he is the Champion will Survive him.” America think of that! and be not led away by transient Appearances.
I inclose You the only Letter We have received Since March 21. which I pray you to return to
John Adams